EXHIBIT 3.01 ARTICLES OF AMENDMENT TO THE AMENDED AND RESTATED ARTICLES OF INCORPORATION OF CORD BLOOD AMERICA, INC. Pursuant to the provisions of Section 607.1006, Florida Statutes, Cord Blood America, Inc., a Florida corporation (the “Corporation”), adopts the following Articles of Amendment to its Amended and Restated Articles of Incorporation: FIRST: The Amended and Restated Articles of Incorporation of the Corporation are hereby amended by striking out the paragraph of Article II that states: “The total number of shares of capital stock which this corporation shall have the authority to issue is TWO HUNDRED AND FIFTY FIVE MILLION (255,000,000) shares, consisting of Five Million (5,000,000) shares of Preferred Stock having a par value of $0.0001 per share and TWO HUNDRED AND FIFTY MILLION (250,000,000) shares of Common Stock having a par value of $0.0001 per share.” And substituting in lieu of said paragraph of Article II the following new paragraph: “The total number of shares of capital stock which this corporation shall have the authority to issue is EIGHT HUNDRED NINETY FIVE MILLION (895,000,000) shares, consisting of Five Million (5,000,000) shares of Preferred Stock having a par value of $0.0001 per share and EIGHT HUNDRED NINETY MILLION (890,000,000) shares of Common Stock having a par value of $0.0001 per share.” The amendment set forth in these Articles of Amendment was adopted on July 11, 2012 by the Board of Directors of the Corporation and approved on September 25, 2012 by a sufficient number of votes of the Corporation's shareholders. IN WITNESS WHEREOF, the Corporation, by and through its undersigned officer thereunto duly authorized, has executed these Articles of Amendment this ­­­25th day of ­­­September, 2012 and affirms that the statements made herein are true under the penalties of perjury. _
